MEMORANDUM ***
Majar Singh petitions for review of the BIA’s denial of reopening which was sought primarily on the basis of a proffered polygraph examination. He also petitions for review of the BIA’s refusal to exercise its authority to reopen sua sponte which Singh sought in connection with claimed irregularities in the underlying IJ removal hearing.
We recently held in Goel v. Gonzales, 490 F.3d 735 (9th Cir.2007) that polygraph evidence does not constitute evidence that was “not available” within the meaning of the regulation that governs motions to reopen. 8 C.F.R. § 1003.2(c)(1). Thus, the BIA properly denied reopening.
We do not have jurisdiction to review a BIA denial of reopening under its sua sponte authority because that is within the unfettered discretion of the BIA. See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002). Moreover, Singh does not explain how the alleged irregularities in the IJ hearing adversely affected his ability to present his case. See Halaim v. INS, 358 F.3d 1128, 1136 (9th Cir.2004). Finally, the IJ was not required to provide Singh with a complete translation. El Rescate Legal Services, Inc. v. EOIR, 959 F.2d 742, 752 (9th Cir.1991).
The petitions for review are denied.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.